MEMORANDUM **
Lorna Johnson and Douglas Barns appeal pro se from the district court’s order denying their motion for relief from judgment in their action brought under the Racketeer Influenced and Corrupt Organizations Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Export Group v. Reef Indus., Inc., 54 F.3d 1466,1469 (9th Cir.1995). We affirm.
The district court properly denied the motion to vacate the judgment as void under Fed.R.Civ.P. 60(b)(4), because appellants failed to show that the district court “lacked jurisdiction ... or acted in a manner inconsistent with due process.” United States v. Berke, 170 F.3d 882, 883 (9th Cir.1999); see McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (explaining that the district court has jurisdiction to determine its jurisdiction); see also S.E.C. v. McCarthy, 322 F.3d 650, 659 (9th Cir.2003) (stating that due process requires notice and an opportunity to be heard).
Appellants’ remaining contentions are unpersuasive.
Appellees’ motion for sanctions is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.